Citation Nr: 1421806	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  13-03 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a head injury, to include headaches.

3.  Entitlement to service connection for type II diabetes mellitus (DMII).

4.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for hypertension, including as secondary to service-connected disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973.  He died on May [redacted], 2012.  The appellant is the Veteran's surviving spouse.  The appellant has been substituted as the claimant for the service connection claims on appeal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in relevant part, denied the benefits sought on appeal.  

Claims of service connection for a head injury, back pain, and hypertension were previously denied in a March 2002 rating decision.  Claims of service connection for hepatitis C and for a respiratory disorder (bronchitis) were initially denied in a September 1974 rating decision.  The RO declined to reopen the hepatitis C claim in an April 2004 rating decision.  Nonetheless, because additional, relevant service department records were received in July 2012, after the September 1974 and March 2002 rating decisions were issued, those decisions were precluded from becoming final as to the claims on appeal.  Thus, there is no need for the appellant to submit new and material evidence to reopen these previously denied claims.  38 C.F.R. § 3.156(c) (2013).  

The appellant testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hepatitis C, DMII, a respiratory disability, hypertension, a back disability, and for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


FINDING OF FACT

The Veteran had current residuals, including headaches, which were at least as likely as not related to an in-service head injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a head injury, including headaches, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for residuals of a head injury.  As this represents a complete grant of the benefits sought on appeal with respect to this claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the appeal, the Veteran was noted in multiple medical records to suffer from headaches.  He reported on multiple occasions that he suffered a head injury during service when he was hit in the head with a pool stick during a fight in approximately 1972.  The appellant also testified to this effect during her March 2014 hearing.  She noted that he received treatment at a private hospital as he was on leave at the time of the incident.  The Veteran and his wife were competent to report the circumstances of an in-service head injury, and the Board finds their contentions to be credible.  The Veteran's service treatment records additionally note that he was hit near the right eye in August 1971, although this appears to be an unrelated incident.

During VA treatment rendered in November 2011, the Veteran reported having headaches when laying on the right side of his head, the side of his head where a knot was present as a result of his in-service head injury.  In an August 2013 statement, the Veteran's prior treating VA physician additionally noted that the Veteran suffered a head injury during service.  The VA physician provided the opinion that the Veteran's headaches were the result of his head injury.  Based on this adequate and favorable medical opinion, and the additional evidence of record, the Board finds that all required elements for service connection for residuals of a head injury have been met.  See Walker, supra.  

Accordingly, all doubt with respect to this claim is resolved in favor of the appellant and her claim for service connection for residuals of the Veteran's in-service head injury, including headaches, is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a head injury is granted.


REMAND

The appellant's remaining claims on appeal are entitlement to service connection for hepatitis C, DMII, a respiratory disability, hypertension, and a back disability, and entitlement to service connection for the cause of the Veteran's death.

With respect to hepatitis C, the Veteran's service treatment records (STRs) show that he was treated for viral hepatitis during service.  Contentions of record are that the Veteran's hepatitis C was the same hepatitis that was diagnosed during service, or was otherwise incurred during service in a similar manner.  The appellant testified that the Veteran continued to have symptoms believed to be associated with hepatitis since service.  The record additionally confirms that the Veteran used including intravenous drugs for many years, including during service.  The Veteran has not been afforded a VA examination with respect to this claim, and a medical opinion regarding the etiology of his diagnosed hepatitis C has not otherwise been obtained.  Pursuant to the duty to assist, remand is required in order to obtain a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the diabetes claim, the medical evidence of record shows that the Veteran received ongoing treatment for diabetes.  A diagnosis is referenced in VA treatment records as early as September 1996.  The contention of record is that the Veteran was exposed to herbicides during his service in Thailand from approximately November 1971 to August 1972.  After a review of the claims file, there is no indication that the AOJ made any attempt to determine whether the Veteran may have been exposed to herbicides during his service in Thailand during the Vietnam era, in accordance with procedures found in VA's Adjudication Procedure Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  This claim must be also be remanded in order for such development to be conducted.  

With respect to the claim for a respiratory disability, the Veteran's STRs reveal that he suffered from multiple respiratory infections during service.  A bronchial condition appears to have been diagnosed at one point.  The appellant's representative contended during the Board hearing that bronchitis was later diagnosed.  The appellant noted that the Veteran had bronchitis sporadically since his separation from service.  She maintained that respiratory symptoms became more severe in the early 1980s.  Again, the Veteran was not afforded a VA examination to determine the nature and etiology of his claimed respiratory disability.  This claim must also be remanded in order to obtain a VA opinion regarding such etiology.  See McLendon, supra.  

Similarly, with respect to the claimed back disability, the Veteran's STRs noted multiple complaints of back pain and reflect a diagnosis of scoliosis.  The appellant testified that the Veteran's military occupational specialty required much heavy lifting.  She also noted that the Veteran frequently complained of having back pain after his separation from service.  VA treatment records also not ongoing back pain.  Dextroscoliosis was diagnosed by CT scan in May 2011.  Remand of this claim is also necessary to obtain an adequate VA opinion regarding the etiology of a diagnosed back disability.  See id.

With respect to the hypertension claim, the appellant testified that the Veteran's hypertension diagnosis was made in approximately the early1980s, around the same time that he was diagnosed with diabetes.  VA treatment records also suggest a diagnosis in the 1980s.  The contentions of record are that his hypertension developed as secondary to another disability, namely DMII and/or the now service-connected residuals of a head injury.  See August 2013 statement from Veteran's prior VA treating physician.  The record lacks, however, an adequate medical opinion addressing the potential link between hypertension and another diagnosed disability.  

Finally, with respect to the appellant's claim of service connection for the cause of the Veteran's death, during her March 2014 Board hearing, the appellant expressed disagreement with the May 2013 rating decision that denied that claim.  As such, the hearing transcript is tantamount to a timely notice of disagreement with the March 2014 rating decision which denied the cause of death claim.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Before the Board can consider this issue on appeal, however, it is required to remand it for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As these claims are being remanded for the foregoing development, any outstanding VA and non-VA treatment records should also be obtained, including any records of VA treatment rendered prior to February 2003, to specifically include treatment records from the Cleveland VA Medical Center dated in approximately 1972 and records from Valley Forge Army Hospital dated in 1972.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the appellant, request records pertaining to the Veteran's treatment rendered for hepatitis at Valley Forge Army Hospital in approximately 1972 from the appropriate custodian facility of such records.  

Efforts to obtain these records must continue until they are obtained unless it becomes reasonably certain that they do not exist or that further efforts would be futile.  If any identified records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) ( 2013).

2.  Obtain the Veteran's VA treatment records dated in approximately 1972 from the Cleveland VA Medical Center.  Additionally, obtain records of any consistent VA treatment rendered prior to February 2003 from indicated VA facilities.  

If requested records cannot be obtained, the appellant must be notified of the attempts made and why further attempts would be futile.  She must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to her claims, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e).

3.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.q, conduct all necessary development to determine whether the Veteran was exposed to herbicides during any active service in Thailand.  Documented evidence as to what steps were taken must be set forth in the claims file.

4.  Forward the Veteran's claims file to an appropriate VA examiner to obtain an etiology opinion with respect to claimed hepatitis C.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examiner's report should indicate that this has been accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include as a result of intravenous drug use during service.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.  The examiner should specifically address the contention that the Veteran's in-service hepatitis was hepatitis C.  

5.  Forward the claims file to an appropriate VA pulmonary disorder examiner to obtain an etiology opinion with respect to the claimed respiratory disability, to include COPD.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examiner's report should indicate that this has been accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disability, to include COPD, had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the multiple instances of in-service treatment for respiratory infections.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.

6.  Forward the claims file to an appropriate VA orthopedic examiner to obtain an etiology opinion with respect to the claimed back disability.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examiner's report should indicate that this has been accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability, to include dextroscoliosis, had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the multiple instances of noted in-service back pain, and as a result of heavy lifting during service.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.

7.  Forward the claims file to an appropriate VA examiner to obtain an etiology opinion with respect to claimed hypertension.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examiner's report should indicate that this has been accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include as a result of his in-service head injury.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of (caused by) diagnosed diabetes or as a residual of his in-service head injury.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was chronically aggravated (permanently made worse) by diagnosed diabetes or as a residual of his in-service head injury.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.  The examiner should specifically address the August 2013 opinion provided by the Veteran's prior treating VA physician.

8.  Send the appellant and her representative a statement of the case with respect to the issue of entitlement to service connection for the cause of the Veteran's death.  If the appellant perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then it should be returned to the Board for further appellate procedure.

9.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examiner reports to ensure they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  Finally, readjudicate the remaining service connection claims on appeal.  If any claim remains denied, provide the appellant and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


